DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-48 in the reply filed on 11/9/2022 is acknowledged.  Claims 49-100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-29,31-35,37-41, and 43-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20190274065) in view of Faurie (US 20180332585).
Re claim 1:
Zhao discloses determining a value of a characteristic associated with an ability of roadside equipment, (Para.[0058]  may be a special type of network side node such as an RSU and Fig.2 ref. Congestion related information and Para.[0059]  Referring to FIG. 2, at first, the UE 300 reports congestion related information obtained by itself to the network side node, wherein the congestion related information may be the information related to the transmission behavior of the UE, and in particular, the congestion related information reported by the UE may include at least one of geographic location information of the UE, channel/resource occupation status information, receiving signal strength indication (RSSI)measurement information (e.g., S-RSSI), transmission power information of the UE, transmission rate information of the UE, transmission service information of the UE, information about the number of resources (the average number of resources or the maximum number of resources) occupied by the UE, transmission service priority information of the UE, type (e.g., ordinary vehicle or special vehicle) information of a node corresponding to the UE, attribute (e.g., the size of the vehicle node, etc.) information of the node corresponding to the UE, motion state (e.g. speed, direction, acceleration, etc.) information of the UE, road environment information perceived by the UE (e.g., whether it is a wet and slippery road, etc.), and success rate information of the UE receiving a data packet or data packets transmitted by a surrounding node or surrounding nodes. However, the present disclosure is not limited thereto); 
determining, based on the value of the characteristic, a value of a parameter affecting the ability of the roadside equipment to obtain the information from the UE in the RF (Fig.2 ref. Determine congestion control range information and Para.[0062]  According to an embodiment of the present disclosure, in addition to determining the congestion range based on the received congestion related information, the network side node 200 further determines congestion control information and/or a congestion control strategy or congestion control strategies corresponding to a congestion control range or congestion control ranges based on the determined congestion control range or congestion control ranges, (Similarly, in the determining of the congestion control information and/or the congestion control strategy or congestion control strategies, the determining of the congestion control information and/or the congestion control strategy or congestion control strategies based on the congestion related information reported by the UE or UEs); and 
conveying the value of the parameter to the UE to affect transmission of messages from the UE to the roadside equipment (Fig.2 ref. congestion control range information).
Zhao does not explicitly disclose roadside equipment, associated with an RF transaction, in the RF transaction region.
Faurie discloses roadside equipment, associated with an RF transaction, in the RF transaction region (Para.[0024]  Vehicles can communicate with roadside units (RSUs), such as traffic light equipment (which controls traffic lights at road intersections), toll equipment (for collecting tolls along roads) and Para.[0085]  If RSUs are able to control and configure the pools (or partitions), an issue may arise if geographical radio coverage areas controlled by different RSUs are overlapping, and/or if the radio frequencies configured for transmission in neighbor or overlapping areas are overlapping or colliding).
Zhao and Faurie are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to include a RSU transaction as taught by Faurie in order to provide road safety services (Faurie Para.[0025]).
Re claim 2:
Zhao discloses wherein the characteristic is at least one of a measured RF environment of the RF transaction region, a measured transaction loss rate of the RF transaction region, a congestion schedule of the RF transaction region, a predicted loss rate of the RF transaction region, or a predicted RF environment of the RF transaction region (Para.[0059]  Referring to FIG. 2, at first, the UE 300 reports congestion related information obtained by itself to the network side node, wherein the congestion related information may be the information related to the transmission behavior of the UE, and in particular, the congestion related information reported by the UE may include at least one of geographic location information of the UE, channel/resource occupation status information, receiving signal strength indication (RSSI)measurement information (e.g., S-RSSI), transmission power information of the UE, transmission rate information of the UE, transmission service information of the UE, information about the number of resources (the average number of resources or the maximum number of resources) occupied by the UE, transmission service priority information of the UE, type (e.g., ordinary vehicle or special vehicle) information of a node corresponding to the UE, attribute (e.g., the size of the vehicle node, etc.) information of the node corresponding to the UE, motion state (e.g. speed, direction, acceleration, etc.) information of the UE, road environment information perceived by the UE (e.g., whether it is a wet and slippery road, etc.), and success rate information of the UE receiving a data packet or data packets transmitted by a surrounding node or surrounding nodes. However, the present disclosure is not limited thereto).
Re claim 3:
Zhao discloses wherein the parameter comprises: (a) a perimeter of the RF transaction region; or (b) a minimum number of transaction messages to be sent by the UE while in the RF transaction region; or (c) a maximum number of the transaction messages to be sent by the UE while in the RF transaction region; or (d) a rate of the transaction messages to be sent by the UE while in the RF transaction region; or (e) a transmission power to be used by the UE to transmit the transaction messages while in the RF transaction region; or (f) a combination of two or more of (a) - (e) (Para.[0063]  Herein, the congestion control information may include at least one of the congestion level information, the transmission rate optional range information, the transmission power optional range information, the priority information of the service/data permitted to be transmitted, the available resource pool information, the data transmission mode information that is permitted or prohibited, the multi-hop transmission configuration information. The congestion control strategy may include at least one of adjusting the transmission rate, adjusting the transmission power, adjusting the transmitted service, adjusting the size of the transmitted data packet, adjusting the number of occupied resources, adjusting the used resource pool, adjusting the data transmission mode, adjusting the multi-hop transmission configuration of the data transmission and Para.[0150] For example, if a geographical area is used to define the congestion control range, the UE may determine the congestion control is required to be performed according to the congestion control range information received from the network side node when entering into the geographic area belonging to the congestion control range and then perform the congestion control).
Re claim 4:
Zhao discloses wherein the parameter comprises the rate of the transaction messages to be sent by the UE while in the RF transaction region, and wherein the rate of the transaction messages to be sent by the UE while in the RF transaction region is a function of speed of the UE while in the RF transaction region (Para.[0059]  Referring to FIG. 2, at first, the UE 300 reports congestion related information obtained by itself to the network side node, wherein the congestion related information may be the information related to the transmission behavior of the UE, and in particular, the congestion related information reported by the UE may include at least one of geographic location information of the UE…information of the node corresponding to the UE, motion state (e.g. speed, direction, acceleration, etc.) information of the UE, road environment information perceived by the UE (e.g., whether it is a wet and slippery road, etc.), and success rate information of the UE receiving a data packet or data packets transmitted by a surrounding node or surrounding node and Para.[0062]  the determining of the congestion control information and/or the congestion control strategy or congestion control strategies based on the congestion related information reported by the UE or UEs and Para.[0150] For example, if a geographical area is used to define the congestion control range, the UE may determine the congestion control is required to be performed according to the congestion control range information received from the network side node when entering into the geographic area belonging to the congestion control range and then perform the congestion control).
Re claim 5:
Zhao discloses wherein the parameter comprises the rate of the transaction messages to be sent by the UE while in the RF transaction region, and wherein the rate of the transaction messages to be sent by the UE while in the RF transaction region is (Para.[0063]  Herein, the congestion control information may include at least one of the congestion level information, the transmission rate optional range information, the transmission power optional range information, the priority information of the service/data permitted to be transmitted, the available resource pool information, the data transmission mode information that is permitted or prohibited, the multi-hop transmission configuration information. The congestion control strategy may include at least one of adjusting the transmission rate, adjusting the transmission power, adjusting the transmitted service, adjusting the size of the transmitted data packet, adjusting the number of occupied resources, adjusting the used resource pool, adjusting the data transmission mode, adjusting the multi-hop transmission configuration of the data transmission and Para.[0150] For example, if a geographical area is used to define the congestion control range, the UE may determine the congestion control is required to be performed according to the congestion control range information received from the network side node when entering into the geographic area belonging to the congestion control range and then perform the congestion control).
As shown above, Zhao discloses adjusting the transmission rate, transmission size, and transmission mode in response to received congestion information.  Zhao does not explicitly disclose a rate of transaction messages is a portion of position messages in which the UE is to include the transaction messages. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a transaction message to be included in position messages and to modify Zhao to include modifying a rate of transaction messages in position messages as part of modifying the size of the transmitted message in order to control congestion by controlling the amount of information that is transmitted.  
Re claim 6:
Zhao discloses wherein conveying the value of the parameter to the UE comprises conveying the value of the parameter to the UE from the roadside equipment or from a back-end device (Para.[0058]  may be a special type of network side node such as an RSU and Fig.2 ref. congestion control range information).
Re claim 7:
	Claim 7 is rejected on the same grounds of rejection set forth in claim 1.  Zhao further discloses a transmitter and a processor communicatively coupled to the transmitter (Fig. 4).
Re claim 8:
	Claim 8 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 9:
	Claim 9 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 10:
	Claim 10 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 11:
	Claim 11 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 12:
Zhao discloses wherein the processor is configured to cause the transmitter to send the value of the parameter to the UE wirelessly (Para.[0001]  The present disclosure relates to the field of wireless communication, more particularly, to a method and an apparatus for congestion control in wireless communication and Fig.2 ref. congestion control range information).
Re claim 13:
	Claim 13 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 14:
	Claim 14 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 15:
	Claim 15 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 16:
	Claim 16 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 17:
	Claim 17 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 18:
	Claim 18 is rejected on the same grounds of rejection set forth in claim 12.
Re claim 19:
	Claim 19 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 20:
	Claim 20 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 21:
	Claim 21 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 22:
	Claim 22 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 23:
	Claim 23 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 24:
	Claim 24 is rejected on the same grounds of rejection set forth in claim 12.
Re claim 25:
Zhao discloses obtaining, at a user equipment (UE), a value of a parameter affecting an ability of roadside equipment to obtain information from the UE in the RF (Fig.2 ref. congestion control range information and Para.[0063]  Herein, the congestion control information may include at least one of the congestion level information, the transmission rate optional range information, the transmission power optional range information, the priority information of the service/data permitted to be transmitted, the available resource pool information, the data transmission mode information that is permitted or prohibited, the multi-hop transmission configuration information. The congestion control strategy may include at least one of adjusting the transmission rate, adjusting the transmission power, adjusting the transmitted service, adjusting the size of the transmitted data packet, adjusting the number of occupied resources, adjusting the used resource pool, adjusting the data transmission mode, adjusting the multi-hop transmission configuration of the data transmission and Para.[0070]  For example, in a case that the selected physical variable for defining the congestion control range is the geographical area, a congestion control range or congestion control ranges may be determined based on the geographic location information of the UE or UEs reported by the UE or UEs, here, the congestion control range or congestion control ranges is/are defined by the geographical area); and 
conveying the one or more (Para.[0150]  For example, if a geographical area is used to define the congestion control range, the UE may determine the congestion control is required to be performed according to the congestion control range information received from the network side node when entering into the geographic area belonging to the congestion control range and then perform the congestion control. Herein, the UE may perform the congestion control in various ways. For example, the UE may perform the congestion adjustment (e.g., the transmission rate adjustment, the transmission power adjustment, the transmission service type adjustment, the adjustment of the priority corresponding to the service data, etc.) according to the congestion control algorithm preset in the UE, or preferably further perform the congestion control based on the congestion control information and/or the congestion control strategy or congestion control strategies received from the network side node, which will be described in detail below).
Zhao does not explicitly disclose RF transaction region and transaction messages.
Faurie discloses RF transaction region and transaction messages (Para.[0024]  Vehicles can communicate with roadside units (RSUs), such as traffic light equipment (which controls traffic lights at road intersections), toll equipment (for collecting tolls along roads) and Para.[0085]  If RSUs are able to control and configure the pools (or partitions), an issue may arise if geographical radio coverage areas controlled by different RSUs are overlapping, and/or if the radio frequencies configured for transmission in neighbor or overlapping areas are overlapping or colliding – where tolls are a transaction).
Zhao and Faurie are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to include a RF transaction region and message as taught by Faurie in order to provide road safety services (Faurie Para.[0025]).
Re claim 26:
Zhao discloses wherein the UE obtains the value of the parameter before entering the RF transaction region (Para.[0150]  For example, if a geographical area is used to define the congestion control range, the UE may determine the congestion control is required to be performed according to the congestion control range information received from the network side node when entering into the geographic area belonging to the congestion control range and then perform the congestion control. Herein, the UE may perform the congestion control in various ways. For example, the UE may perform the congestion adjustment (e.g., the transmission rate adjustment, the transmission power adjustment, the transmission service type adjustment, the adjustment of the priority corresponding to the service data, etc.) according to the congestion control algorithm preset in the UE, or preferably further perform the congestion control based on the congestion control information and/or the congestion control strategy or congestion control strategies received from the network side node, which will be described in detail below).
Re claim 27:
Zhao discloses wherein conveying the one or more transaction messages comprises: (a) conveying the one or more transaction messages from the UE only while the UE is within a perimeter of the RF transaction region indicated by the value of the parameter; or (b) conveying at least a minimum number of the one or more transaction messages, indicated by the value of the parameter, while the UE is in the RF transaction region; or (c) conveying no more than a maximum number of the one or more transaction messages, indicated by the value of the parameter, while the UE is in the RF transaction region; or (d) conveying the one or more transaction messages at a rate, indicated by the value of the parameter, while the UE is in the RF transaction region; or (e) conveying the one or more transaction messages at a transmission power, indicated by the value of the parameter, while the UE is in the RF transaction region; or (f) a combination of two or more of (a) - (e) (Para.[0150]  For example, if a geographical area is used to define the congestion control range, the UE may determine the congestion control is required to be performed according to the congestion control range information received from the network side node when entering into the geographic area belonging to the congestion control range and then perform the congestion control. Herein, the UE may perform the congestion control in various ways. For example, the UE may perform the congestion adjustment (e.g., the transmission rate adjustment, the transmission power adjustment, the transmission service type adjustment, the adjustment of the priority corresponding to the service data, etc.) according to the congestion control algorithm preset in the UE, or preferably further perform the congestion control based on the congestion control information and/or the congestion control strategy or congestion control strategies received from the network side node, which will be described in detail below).
Re claim 28:
Zhao discloses wherein conveying the one or more transaction messages comprises conveying the one or more transaction messages at the rate indicated by the value of the parameter, wherein the rate is a function of speed of the UE while in the RF transaction region (Para.[0059]  Referring to FIG. 2, at first, the UE 300 reports congestion related information obtained by itself to the network side node, wherein the congestion related information may be the information related to the transmission behavior of the UE, and in particular, the congestion related information reported by the UE may include at least one of geographic location information of the UE…information of the node corresponding to the UE, motion state (e.g. speed, direction, acceleration, etc.) information of the UE, road environment information perceived by the UE (e.g., whether it is a wet and slippery road, etc.), and success rate information of the UE receiving a data packet or data packets transmitted by a surrounding node or surrounding node and Para.[0062]  the determining of the congestion control information and/or the congestion control strategy or congestion control strategies based on the congestion related information reported by the UE or UEs and Para.[0150] For example, if a geographical area is used to define the congestion control range, the UE may determine the congestion control is required to be performed according to the congestion control range information received from the network side node when entering into the geographic area belonging to the congestion control range and then perform the congestion control).
Re claim 29:
Zhao discloses wherein conveying the one or more transaction messages comprises conveying the one or more transaction messages at the rate indicated by the value of the parameter, (Para.[0063]  Herein, the congestion control information may include at least one of the congestion level information, the transmission rate optional range information, the transmission power optional range information, the priority information of the service/data permitted to be transmitted, the available resource pool information, the data transmission mode information that is permitted or prohibited, the multi-hop transmission configuration information. The congestion control strategy may include at least one of adjusting the transmission rate, adjusting the transmission power, adjusting the transmitted service, adjusting the size of the transmitted data packet, adjusting the number of occupied resources, adjusting the used resource pool, adjusting the data transmission mode, adjusting the multi-hop transmission configuration of the data transmission and Para.[0150] For example, if a geographical area is used to define the congestion control range, the UE may determine the congestion control is required to be performed according to the congestion control range information received from the network side node when entering into the geographic area belonging to the congestion control range and then perform the congestion control).
As shown above, Zhao discloses adjusting the transmission rate, transmission size, and transmission mode in response to received congestion information.  Zhao does not explicitly disclose wherein the rate is a portion of position messages sent by the UE in which the UE is to include the transaction messages. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a transaction message to be included in position messages and to modify Zhao to include modifying a rate of transaction messages in position messages to be fewer than all position messages as part of modifying the size of the transmitted message in order to control congestion by controlling the amount of information that is transmitted.  
Re claim 31:
	Claim 31 is rejected on the same grounds of rejection set forth in claim 25.  Zhao further discloses a transmitter and a processor communicatively coupled to the transmitter (Fig.4 and Claim 13 a transceiver and a controller).
Re claim 32:
	Claim 32 is rejected on the same grounds of rejection set forth in claim 26.
Re claim 33:
	Claim 33 is rejected on the same grounds of rejection set forth in claim 27.  
Re claim 34:
	Claim 34 is rejected on the same grounds of rejection set forth in claim 28.
Re claim 35:
	Claim 35 is rejected on the same grounds of rejection set forth in claim 29.
Re claim 37:
	Claim 37 is rejected on the same grounds of rejection set forth in claim 25.
Re claim 38:
	Claim 38 is rejected on the same grounds of rejection set forth in claim 26.
Re claim 39:
	Claim 39 is rejected on the same grounds of rejection set forth in claim 27.  
Re claim 40:
	Claim 40 is rejected on the same grounds of rejection set forth in claim 28.
Re claim 41:
	Claim 41 is rejected on the same grounds of rejection set forth in claim 29.
Re claim 43:
	Claim 43 is rejected on the same grounds of rejection set forth in claim 25.
Re claim 44:
	Claim 44 is rejected on the same grounds of rejection set forth in claim 26.
Re claim 45:
	Claim 45 is rejected on the same grounds of rejection set forth in claim 27.  
Re claim 46:
	Claim 46 is rejected on the same grounds of rejection set forth in claim 28.
Re claim 47:
	Claim 47 is rejected on the same grounds of rejection set forth in claim 29.


Claim(s) 30,36,42, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Faurie as applied to claims 25,31,37, and 43 above, and further in view of Lee (US 20220046437).
Re claim 30:
As discussed above, Zhao in view of Faurie meets all the limitations of the parent claims.
Zhao does not explicitly disclose receiving, at the UE, identifying information from another UE; and producing at least one of the one or more transaction messages as a composite transaction message including identifying information of the UE and the identifying information from the other UE.
Lee discloses receiving, at the UE, identifying information from another UE; and producing at least one of the one or more transaction messages as a composite transaction message including identifying information of the UE and the identifying information from the other UE (Fig.16 ref. A1604, 1606, and S1614 – where Zhao in view of Faurie discloses the transaction message).
Zhao, Faurie, and Lee are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to include a composite message as taught by Lee in order to achieve quick sidelink connection recovery (Lee Para.[0012]).
Re claim 36:
	Claim 36 is rejected on the same grounds of rejection set forth in claim 30.
Re claim 42:
	Claim 42 is rejected on the same grounds of rejection set forth in claim 30.
Re claim 48:
	Claim 48 is rejected on the same grounds of rejection set forth in claim 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song (US 20200213921) shows a position message and transaction message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471